Citation Nr: 1225239	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-48 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral foot condition.

2.  Entitlement to an evaluation in excess of 40 percent for vasodepressor syncope (seizures).  


REPRESENTATION

Appellant represented by:	Mr. Joseph R. Moore, Esq. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1991 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  In pertinent part of that rating decision, the RO continued a 40 percent evaluation for vasodepressor syncope, and denied entitlement to service connection for bilateral foot condition.  


FINDINGS OF FACT

1.  In a May 2012 statement, Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to service connection for bilateral foot condition.

2.  In a May 2012 statement, Veteran stated that he wished to withdraw his appeal as to the issue of entitlement to an increased evaluation for vasodepressor syncope (seizures).


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for bilateral foot disorder have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased evaluation for vasodepressor syncope (seizures) have been met.  38 U.S.C.A. §§7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

The record reflects that the Veteran perfected an appeal of an October 2008 determination that continued a 40 percent evaluation for vasodepressor syncope (seizures) and denied entitlement to service connection for bilateral foot condition.  Thereafter, the Veteran stated in a May 2012 correspondence that he wished to withdraw his appeal with respect to these claims. 

The Board finds that the Veteran's statement qualifies as a valid withdrawal of the issues of entitlement to an increased evaluation for vasodepressor syncope (seizures) and entitlement to service connection for bilateral foot condition.  See 38 C.F.R. § 20.204.  Accordingly, the claims will be dismissed.



ORDER

The appeal as to the denial of a claim for entitlement to service connection for bilateral foot condition is dismissed.

The appeal as to the denial of a claim for entitlement to an increased evaluation for vasodepressor syncope (seizures) is dismissed.





____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


